DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 through 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A method, comprising: 
in response to receiving surveillance data relating to airline ground services, sorting, by a system comprising a processor, the surveillance data based on airport location data; 
applying parking stand identification logic to the surveillance data and airport map data to update a parking stand data store; 
receiving a parking stand search parameter input associated with an aircraft; and 
based on analysis of information in the parking stand data store, predicting one or more parking stands available for parking the aircraft at a destination airport.
These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “in response to receiving surveillance data relating to airline ground services”, “sorting, by a system comprising a processor”, “the surveillance data based on airport location data” and “receiving a parking stand search parameter input associated with an aircraft”. That is, other than reciting “in response to receiving surveillance data relating to airline ground services”, “sorting, by a system comprising a processor”, “the surveillance data based on airport location data” and “receiving a parking stand search parameter input associated with an aircraft”,
nothing in the claim elements preclude the steps from being performed in the mind. For example, a
human can apply, in their mind,  an association between a specific parking stand and a specific aircraft based off of examining the arriving and departing of flights while sitting at the gate in an airport. Furthermore, a human can predict, in their mind,  that available parking stands could receive specific aircrafts parked there.  
This judicial exception is not integrated into a practical application. The claim recites the additional element of “a system comprising a processor”, is all recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. Furthermore, the claim recites the additional elements  “in response to receiving surveillance data relating to airline ground services”, “sorting by the surveillance data based on airport location data” and “receiving a parking stand search parameter input associated with an aircraft” are recited at a high level of generality and amounts to mere data gathering and displaying, which is a form of insignificant extra‐solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional element of “a system comprising a processor” is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional steps “in response to receiving surveillance data relating to airline ground services”, “sorting by the surveillance data based on airport location data” and “receiving a parking stand search parameter input associated with an aircraft” are mere data gathering and displaying and is a well‐understood, routine, and conventional function, and thus is no more than insignificant extra‐solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claims contains ineligible subject matter.

Claim 2 contains limitations that are no more than the abstract idea recited in claim 1. The claim
recites the parking stand data store comprises at least one record, comprising a parking stand prediction field. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.

Claim 3 contains limitations that are no more than the abstract idea recited in claim 1. The claim
recites the parking stand search parameter input comprises an input data indicative of at least one of the destination airport, an airline, or an aircraft type. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.

Claim 4 contains the limitations that are no more than the abstract idea recited in claim 1. The claim recites identifying a parking stand apron. This limitation can be reasonably performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 5 contains the limitations that are no more than the abstract idea recited in claim 1. The
claim recites the predicting the one or more parking stands for parking the aircraft is performed between receiving the parking stand search parameter input and arriving of the aircraft at the destination airport. This limitation can be reasonably performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 6 contains limitations that are no more than the abstract idea recited in claim 1. The claim
recites creating the parking stand data store for the destination airport. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.

Claim 7 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites determining a first group of parking stands of the one or more parking stands for parking the aircraft at the destination airport; predicting a second group of parking stands of the one or more parking stands for parking the aircraft at the destination airport; and facilitating a display of the first group of parking stands and the second group of parking stands, wherein the first group of parking stands is distinguishable from the second group of parking stands. This limitation, but for reciting
“facilitating a display of the first group of parking stands and the second group of parking stands, wherein the first group of parking stands is distinguishable from the second group of parking stands”, can be reasonably performed in the human mind. The element “facilitating a display of the first group of parking stands and the second group of parking stands, wherein the first group of parking stands is distinguishable from the second group of parking stands” is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.

Claim 8 contains limitations that are no more than the abstract idea recited in claim 7. The claim recites wherein the first group of parking stands has a first probability of being available when the aircraft arrived at the destination airport, wherein the second group of parking stands has a second probability of being available when the aircraft arrived at the destination airport, and wherein the first probability is greater than the second probability. This limitation can be reasonably performed in the human mind. Furthermore, the limitation could also be analyzed as merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.

Claim 9 contains limitations that are no more than the abstract idea recited in claim 1. The claim
recites decoding the surveillance data. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.

Claim 10 contains the limitations that are no more than the abstract idea recited in claim 1. The
claim recites the applying the parking stand identification logic further comprises: evaluating speed of the aircraft on a way to the destination airport; and designating the aircraft as parked in one of the one or more parking stands at the destination airport. This limitation can be reasonably performed in the human mind. Thus, this claim contains ineligible subject matter.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A parking stand prediction system , comprising: 
one or more processors; and 
a memory that stores executable instructions that, when executed by the one or more processors, facilitate performance of operations, comprising: 
sorting surveillance data based on airport layout data; 
applying parking stand identification logic to the surveillance data and the airport layout data; and 
predicting one or more parking stands available for parking an aircraft at an airport.
These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “one or more processors”,  “a memory that stores executable instructions that, when executed by the one or more processors, facilitate performance of operations” and  “sorting surveillance data based on airport layout data”,
nothing in the claim elements preclude the steps from being performed in the mind. For example, a
human can apply, in their mind,  an association between a specific parking stand and a specific aircraft based off of examining the arriving and departing of flights while sitting at the gate in an airport. Furthermore, a human can predict, in their mind,  that available parking stands could receive specific aircrafts parked there.  
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “one or more processors”,  “a memory that stores executable instructions that, when executed by the one or more processors, facilitate performance of operations”, are all recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. Furthermore, the claim recites the additional elements “sorting surveillance data based on airport layout data”, which is recited at a high level of generality and amounts to mere data gathering and displaying, which is a form of insignificant extra‐solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional elements of “one or more processors”,  “a memory that stores executable instructions that, when executed by the one or more processors, facilitate performance of operations” are no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step “sorting surveillance data based on airport layout data” is mere data gathering and displaying and is a well‐understood, routine, and conventional function, and thus is no more than insignificant extra‐solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claims contains ineligible subject matter.

Claim 12 contains limitations that are no more than the abstract idea recited in claim 11. The claim
recites the operations further comprise decoding the surveillance data. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.

Claims 13 contains limitations that are no more than the abstract idea recited in claim 11. The
claim recites the memory comprises a parking stand data store, comprising a parking stand prediction field. The “memory” is recited at a high level of generality to generically link the abstract idea to a technological environment. Thus, the claims contain ineligible subject matter.

Claim 14 contains limitations that are no more than the abstract idea recited in claim 11. The claim
recites the operations further comprise decoding the surveillance data. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.

Claim 15 contains limitations that are no more than the abstract idea recited in claim 1. The claim recites the operations further comprise receiving and storing airport layout data, wherein the one or more parking stands available for parking the aircraft at the airport is predicted based at least in part on the airport layout data. This limitation, but for reciting “the operations further comprise receiving and storing airport layout data”, can be reasonably performed in the human mind. The element “the operations further comprise receiving and storing airport layout data” is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.


Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites: A non-transitory computer-readable storage medium comprising executable instructions that, in response to execution, cause a system comprising a processor to perform operations, comprising:
sorting surveillance data based on airport layout data; 
applying parking stand identification logic to the surveillance data and the airport layout data; and 
predicting one or more parking stands available for parking an aircraft at an airport.
These limitations, as drafted, are simple processes that, under their broadest reasonable interpretation, cover performance of the mind, but for the recitation of “A non-transitory computer-readable storage medium comprising executable instructions that, in response to execution, cause a system comprising a processor to perform operations”, “sorting surveillance data based on airport layout data”,
nothing in the claim elements preclude the steps from being performed in the mind. For example, a
human can apply, in their mind,  an association between a specific parking stand and a specific aircraft based off of examining the arriving and departing of flights while sitting at the gate in an airport. Furthermore, a human can predict, in their mind,  that available parking stands could receive specific aircrafts parked there.  
This judicial exception is not integrated into a practical application. The claim recites the additional elements of “A non-transitory computer-readable storage medium comprising executable instructions that, in response to execution, cause a system comprising a processor to perform operations”, are all recited at a high level of generality and merely link the use of the abstract idea to a particular technological environment. Furthermore, the claim recites the additional element  “sorting surveillance data based on airport layout data” is recited at a high level of generality and amounts to mere data gathering and displaying, which is a form of insignificant extra‐solution activity. Accordingly, even in combination, the additional elements do not integrate the abstract idea into a practical application because they do no impose any meaningful limits on practicing the abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly
more than the judicial exception. The additional element of a “non-transitory computer-readable storage medium comprising executable instructions that, in response to execution, cause a system comprising a processor to perform operations” is no more than mere generic linking of the abstract idea to a technological environment, which cannot provide an inventive concept. The additional step of “sorting surveillance data based on airport layout data” is mere data gathering and displaying and is a well‐understood, routine, and conventional function, and thus is no more than insignificant extra‐solution activity. See MPEP 2106.05(g). Thus, the limitations do not provide an inventive concept, and the claims contains ineligible subject matter.


Claim 17 contains limitations that are no more than the abstract idea recited in claim 16. The claim
recites the surveillance data comprises information associated with in-flight and ground service activity.
This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.


Claim 18 contains limitations that are no more than the abstract idea recited in claim 16. The claim
recites the operations further comprise facilitating a presentation of the one or more parking stands available for parking the aircraft at the airport. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.


Claim 19 contains limitations that are no more than the abstract idea recited in claim 16. The claim recites the operations further comprise receiving and storing airport layout data, wherein the one or more parking stands available for parking the aircraft at the airport is predicted based at least in part on the airport layout data. This limitation, but for reciting “the operations further comprise receiving and storing airport layout data”, can be reasonably performed in the human mind. The element “the operations further comprise receiving and storing airport layout data” is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.


Claim 20 contains limitations that are no more than the abstract idea recited in claim 16. The claim
recites the operations further comprise populating a parking stand data store for the airport. This limitation, is merely data gathering and displaying which is insignificant extra‐solution activity. Thus, the claims contain ineligible subject matter.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 through 20 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Antonini (EP3444762A1) - from applicants IDS).

In regards to claim 1, Antonini discloses a method, comprising: 
in response to receiving surveillance data relating to airline ground services, sorting, by a system comprising a processor, the surveillance data based on airport location data ([0014]: “The airfield parking stand analysis 100 can be generated… based on information associated with arriving and departing flights at an airport. Information associated with arriving and departing flights at an airport can be received by the computing device from various systems of the airport, including airfield surveillance system sensors, flight information systems, flight data processing systems, airport operations databases, and/or other third party systems” also see [0017]: “The airport map 104 can show parking stands and aircraft at the airport. For example, airport map 104 can show a geographical layout of the airport including the locations of the parking stands at the airport, as well as locations of aircraft at the airport”); 
applying parking stand identification logic to the surveillance data and airport map data to update a parking stand data store ([0018]: “The airport map 104 can be updated in real time. For example, as the aircraft corresponding to flight UAE 243 pushes back from the gate, taxis to the runway, and takes off, the airport map 104 can be correspondingly updated. The airport map 104 can include a status of the parking stand. For example, the parking stand may be occupied or unoccupied, in conflict, not in conflict, etc.”); 
receiving a parking stand search parameter input associated with an aircraft ([0019]: “parking stands 106 can include parking stands C46 through C55. However, embodiments of the present disclosure are not limited to parking stands C46 through C55. For example, parking stands 106 can be scrollable via a user input such that a user can view other parking stands included in the airfield” also see [0028]: “A user can find further information… such as the origin airports of each aircraft included in the parking stand conflict, aircraft types, destinations, arrival and/or departure times, time until parking stand conflict occurs, etc.” also see claims 1 and 5); and 
based on analysis of information in the parking stand data store, predicting one or more parking stands available for parking the aircraft at a destination airport ([0029]: “The computing device can generate a list of parking stands to assign to the aircraft in response to a conflict existing at the parking stand. Continuing with the example from above, a conflict exists at parking stand C53L. The computing device can generate a list of parking stands to assign to the aircraft corresponding to flight RG610 or to the aircraft corresponding to flight WY605” also see claims 1 and 5).

In regards to claim 2, Antonini discloses the method of claim 1, wherein the parking stand data store comprises at least one record, comprising a parking stand prediction field ([0029]: “The computing device can generate a list of parking stands to assign to the aircraft in response to a conflict existing at the parking stand. Continuing with the example from above, a conflict exists at parking stand C53L. The computing device can generate a list of parking stands to assign to the aircraft corresponding to flight RG610 or to the aircraft corresponding to flight WY605”).

In regards to claim 3, Antonini discloses the method of claim 1, wherein the parking stand search parameter input comprises an input data indicative of at least one of the destination airport, an airline, or an aircraft type ([0028]: “A user can find further information… such as the origin airports of each aircraft included in the parking stand conflict, aircraft types, destinations, arrival and/or departure times, time until parking stand conflict occurs, etc” also see claim 5).

In regards to claim 4, Antonini discloses the method of claim 1, further comprising identifying a parking stand apron ([0003]: “Parking stands can be located at a terminal building (e.g., contact parking stands... [0004] Contact parking stands at an airport are preferred over remote parking stands. For example, an aircraft can more conveniently load and/or unload passengers and/or cargo from a contact parking stand relative to a remote stand due to the proximity of the contact parking stand to the airport terminal” where “contact parking stands” reads on parking stand apron).

In regards to claim 5, Antonini discloses the method of claim 1, wherein the predicting the one or more parking stands for parking the aircraft is performed between receiving the parking stand search parameter input and arriving of the aircraft at the destination airport ([0018]: “The airport map 104 can be updated in real time. For example, as the aircraft corresponding to flight UAE 243 pushes back from the gate, taxis to the runway, and takes off, the airport map 104 can be correspondingly updated. The airport map 104 can include a status of the parking stand. For example, the parking stand may be occupied or unoccupied, in conflict, not in conflict, etc” also see claims 1 and 5. Note that “updating in real time” includes while aircraft is flying towards destination airport).

In regards to claim 6, Antonini discloses the method of claim 1, further comprising creating the parking stand data store for the destination airport ([0028]: “A user can find further information regarding a parking stand conflict… such as the origin airports of each aircraft included in the parking stand conflict, aircraft types, destinations, arrival and/or departure times).

In regards to claim 7, Antonini discloses the method of claim 1, further comprising: 
determining a first group of parking stands of the one or more parking stands for parking the aircraft at the destination airport([0035]: “The generated list of parking stands can be prioritized… For example, a prioritized list 218 can include three options for a user to alleviate a conflict at parking stand C53L. The first option, and most highly prioritized, can include assigning the aircraft corresponding to flight RG610 to an open and free parking stand);
 predicting a second group of parking stands of the one or more parking stands for parking the aircraft at the destination airport ([0035]: “The generated list of parking stands can be prioritized. As illustrated in Figure 2 , prioritized list 218 of parking stands can be generated for a user. For example, a prioritized list 218 can include three options for a user to alleviate a conflict at parking stand C53L. The first option, and most highly prioritized, can include assigning the aircraft corresponding to flight RG610 to an open and free parking stand (e.g., parking stand C55). The second option, and prioritized in the middle, can include assigning the aircraft corresponding to flight RG610 from parking stand C53L to parking stand C56, and assigning the aircraft corresponding to flight GW111 from parking stand C56 to parking stand C53L. The third option, and least prioritized, can include assigning the aircraft corresponding to flight RG610 from parking stand C53L to parking stand C52 by delaying the in block time of flight RG610”); and 
facilitating a display of the first group of parking stands and the second group of parking stands, wherein the first group of parking stands is distinguishable from the second group of parking stands ([0033]: “Figure 2 is an illustration of a display provided on a user interface showing an airfield parking stand analysis… Airfield parking stand analysis 200 can include conflict 214 at a parking stand, parking stands 216 available for assignment, and prioritized list 218 of parking stands. [0034] For example, the list of parking stands 216 can include parking stands that are of a different color, include a notification, etc. to draw attention to the user to the availability of the parking stands for assignment. [0035] The generated list of parking stands can be prioritized… For example, a prioritized list 218 can include three options for a user to alleviate a conflict at parking stand C53L” also see [0051]: “user can select a different parking stand of the list of prioritized parking stands… a user can easily compare between the list of prioritized parking stands to select the different parking stand that best suits the aircraft having to be assigned or re-assigned to a different parking stand”).

In regards to claim 8, Antonini discloses the method of claim 7, 
wherein the first group of parking stands has a first probability of being available when the aircraft arrived at the destination airport ([0035]: “The generated list of parking stands can be prioritized… The first option, and most highly prioritized” also see [0035-0041]: The prioritized list is based according to various attributes (parking stand attributes, passenger attributes, reallocation impact attributes, aircraft scheduling attributes, and/or airline attributes). Furthermore, different factors will impact the attributes causing levels of probability), 
wherein the second group of parking stands has a second probability of being available when the aircraft arrived at the destination airport ([0035]: “The generated list of parking stands can be prioritized… The third option, and least prioritized” also see [0035-0041]: The prioritized list is based according to various attributes (parking stand attributes, passenger attributes, reallocation impact attributes, aircraft scheduling attributes, and/or airline attributes). Furthermore, different factors will impact the attributes causing levels of probability), and 
wherein the first probability is greater than the second probability ([0035]: “The generated list of parking stands can be prioritized… The first option, and most highly prioritized… The third option, and least prioritized” where first option being most highly prioritize reads on greater than second).

In regards to claim 9, Antonini discloses the method of claim 1, further comprising decoding the surveillance data ([0014]: “The airfield parking stand analysis… based on information associated with arriving and departing flights at an airport. Information associated with arriving and departing flights at an airport can be received by the computing device from various systems of the airport, including airfield surveillance system sensors, flight information systems, flight data processing systems, airport operations databases, and/or other third party systems”).

In regards to claim 10, Antonini discloses the method of claim 1, wherein the applying the parking stand identification logic further comprises:
evaluating speed of the aircraft on a way to the destination airport ([0022]: “Estimated in block and off block times may be dynamic, as opposed to scheduled in block and off block times, which may be used to gauge the degree to which an aircraft is early or late to various flight milestones, including arrival, in block and/or off block” where gauging the degree of flight milestones and arrival time indicate evaluating speed to destination airport); and 
designating the aircraft as parked in one of the one or more parking stands at the destination airport ([0017]: “The airport map 104 can show parking stands and aircraft at the airport. For example, airport map 104 can show a geographical layout of the airport including the locations of the parking stands at the airport, as well as locations of aircraft at the airport. For instance, the aircraft corresponding to flight UAE243 is illustrated in Figure 1 as being parked at parking stand F10”).

In regards to claim 11, Antonini discloses a parking stand prediction system([Fig. 1 & 0014]: “The airfield parking stand analysis 100) , comprising: 
one or more processors ([0065]: “computing device 636 can include a user interface 642, memory 640 and a processor”); and 
a memory that stores executable instructions that, when executed by the one or more processors, facilitate performance of operations ([0065]: “Figure 6 is a computing device 636 for aircraft stand management, in accordance with one or more embodiments of the present disclosure. As illustrated in Figure 6 , computing device 636 can include a user interface 642, memory 640 and a processor 638 for aircraft stand management in accordance with the present disclosure”), comprising: 
sorting surveillance data based on airport layout data ([0014]: “The airfield parking stand analysis 100 can be generated… based on information associated with arriving and departing flights at an airport. Information associated with arriving and departing flights at an airport can be received by the computing device from various systems of the airport, including airfield surveillance system sensors, flight information systems, flight data processing systems, airport operations databases, and/or other third party systems” also see [0017]: “The airport map 104 can show parking stands and aircraft at the airport. For example, airport map 104 can show a geographical layout of the airport including the locations of the parking stands at the airport, as well as locations of aircraft at the airport”); 
applying parking stand identification logic to the surveillance data and the airport layout data ([0018]: “The airport map 104 can be updated in real time. For example, as the aircraft corresponding to flight UAE 243 pushes back from the gate, taxis to the runway, and takes off, the airport map 104 can be correspondingly updated. The airport map 104 can include a status of the parking stand. For example, the parking stand may be occupied or unoccupied, in conflict, not in conflict, etc”); and 
predicting one or more parking stands available for parking an aircraft at an airport ([0029]: “The computing device can generate a list of parking stands to assign to the aircraft in response to a conflict existing at the parking stand. Continuing with the example from above, a conflict exists at parking stand C53L. The computing device can generate a list of parking stands to assign to the aircraft corresponding to flight RG610 or to the aircraft corresponding to flight WY605” also see claims 1 and 5).

In regards to claim 12, Antonini discloses the parking stand prediction system of claim 11, wherein the operations further comprise decoding the surveillance data ([0014]: “The airfield parking stand analysis… based on information associated with arriving and departing flights at an airport. Information associated with arriving and departing flights at an airport can be received by the computing device from various systems of the airport, including airfield surveillance system sensors, flight information systems, flight data processing systems, airport operations databases, and/or other third party systems”).

In regards to claim 13, Antonini discloses the parking stand prediction system of claim 11, wherein the memory comprises a parking stand data store, comprising a parking stand prediction field [0006]: “include a memory, and a processor to execute executable instructions stored in the memory to receive information associated with… determine, using the received information, whether a conflict exists at a parking stand of the airport assigned to an aircraft, generate, using the received information, an airfield parking stand analysis, including a time chart for the parking stand and a list of different parking stands to assign to the aircraft in response to a conflict existing at the parking stand”).

In regards to claim 14, Antonini discloses the parking stand prediction system of claim 11, wherein the operations further comprise facilitating a display of the one or more parking stands available for parking the aircraft at the airport ([0033]: “Figure 2 is an illustration of a display provided on a user interface showing an airfield parking stand analysis… Airfield parking stand analysis 200 can include conflict 214 at a parking stand, parking stands 216 available for assignment, and prioritized list 218 of parking stands”).

In regards to claim 15, Antonini discloses the parking stand prediction system of claim 11, wherein the operations further comprise receiving and storing airport layout data ([0017]: “The airport map 104 can show parking stands and aircraft at the airport. For example, airport map 104 can show a geographical layout of the airport including the locations of the parking stands at the airport, as well as locations of aircraft at the airport”), wherein the one or more parking stands available for parking the aircraft at the airport is predicted based at least in part on the airport layout data ([0017]: “The airport map 104 can show parking stands and aircraft at the airport. For example, airport map 104 can show a geographical layout of the airport including the locations of the parking stands at the airport, as well as locations of aircraft at the airport…[0018]… The airport map 104 can include a status of the parking stand. For example, the parking stand may be occupied or unoccupied, in conflict, not in conflict, etc”).

In regards to claim 16, Antonini discloses a non-transitory computer-readable storage medium comprising executable instructions that, in response to execution, cause a system comprising a processor to perform operations ([0079]: “a non-transitory computer readable medium having computer readable instructions (e.g., computer program instructions) stored thereon that are executable by the processor 638 for aircraft stand management in accordance with the present disclosure. The computer readable instructions can be executable by the processor 638 to redundantly generate the aircraft stand management”), comprising:
sorting surveillance data based on airport layout data ([0014]: “The airfield parking stand analysis 100 can be generated… based on information associated with arriving and departing flights at an airport. Information associated with arriving and departing flights at an airport can be received by the computing device from various systems of the airport, including airfield surveillance system sensors, flight information systems, flight data processing systems, airport operations databases, and/or other third party systems” also see [0017]: “The airport map 104 can show parking stands and aircraft at the airport. For example, airport map 104 can show a geographical layout of the airport including the locations of the parking stands at the airport, as well as locations of aircraft at the airport”); 
applying parking stand identification logic to the surveillance data and the airport layout data ([0018]: “The airport map 104 can be updated in real time. For example, as the aircraft corresponding to flight UAE 243 pushes back from the gate, taxis to the runway, and takes off, the airport map 104 can be correspondingly updated. The airport map 104 can include a status of the parking stand. For example, the parking stand may be occupied or unoccupied, in conflict, not in conflict, etc”) ; and 
predicting one or more parking stands available for parking an aircraft at an airport ([0029]: “The computing device can generate a list of parking stands to assign to the aircraft in response to a conflict existing at the parking stand. Continuing with the example from above, a conflict exists at parking stand C53L. The computing device can generate a list of parking stands to assign to the aircraft corresponding to flight RG610 or to the aircraft corresponding to flight WY605” also see claims 1 and 5).

In regards to claim 17, Antonini discloses the non-transitory computer-readable storage medium ([0079]: “a non-transitory computer readable medium having computer readable instructions (e.g., computer program instructions) stored thereon that are executable by the processor”) of claim 16, wherein the surveillance data comprises information associated with in-flight and ground service activity ([0018]: “The airport map 104 can be updated in real time. For example, as the aircraft corresponding to flight UAE 243 pushes back from the gate, taxis to the runway, and takes off, the airport map 104 can be correspondingly updated. The airport map 104 can include a status of the parking stand. For example, the parking stand may be occupied or unoccupied, in conflict, not in conflict, etc” note that “updating in real time” includes while aircraft in-flight data towards destination airport).

In regards to claim 18, Antonini discloses the non-transitory computer-readable storage medium [0079] of claim 16, wherein the operations further comprise facilitating a presentation of the one or more parking stands available for parking the aircraft at the airport ([0033]: “Figure 2 is an illustration of a display provided on a user interface showing an airfield parking stand analysis… Airfield parking stand analysis 200 can include conflict 214 at a parking stand, parking stands 216 available for assignment, and prioritized list 218 of parking stands”).

In regards to claim 19, Antonini discloses the non-transitory computer-readable storage medium [0079] of claim 16, wherein the operations further comprise receiving and storing airport layout data ([0017]: “The airport map 104 can show parking stands and aircraft at the airport. For example, airport map 104 can show a geographical layout of the airport including the locations of the parking stands at the airport, as well as locations of aircraft at the airport”), wherein the one or more parking stands available for parking the aircraft at the airport is predicted based at least in part on the airport layout data ([0017]: “The airport map 104 can show parking stands and aircraft at the airport. For example, airport map 104 can show a geographical layout of the airport including the locations of the parking stands at the airport, as well as locations of aircraft at the airport…[0018]… The airport map 104 can include a status of the parking stand. For example, the parking stand may be occupied or unoccupied, in conflict, not in conflict, etc”).

In regards to claim 20, Antonini discloses the non-transitory computer-readable storage medium [0079] of claim 16, wherein the operations further comprise populating a parking stand data store for the airport ([0014]: “The airfield parking stand analysis 100 can be generated… based on information associated with arriving and departing flights at an airport. Information associated with arriving and departing flights at an airport can be received by the computing device from various systems of the airport, including airfield surveillance system sensors, flight information systems, flight data processing systems, airport operations databases, and/or other third party systems”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664